DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2021 and December 9, 2021 have been considered by the examiner.

Response to Amendment
The examiner acknowledges the preliminary amended claims filed on March 16, 2021.  Claims 1-17 have been canceled.  Claims 18-37 have been newly added.

Allowable Subject Matter
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 18 and 25, the main reason for indication of allowance is because in the prior art of record, Topliss (US 2014/0009631 A1) discloses an assembly test method for an adjustable camera module (Fig. 1), comprising: (a) assembling an optical lens sheet group (102), an adjustable actuator (100) and a photosensitive assembly (101) to form an adjustable camera module (See fig. 1); (b) measuring a static tilt amount between the optical lens sheet group and the photosensitive assembly (¶ 
Ueno (JP 2014052601 A) further teaches the concept of determining static tilt between the optical lens sheet group and the photosensitive assembly and applying an electrostatic force read from a storage to compensate for the tilt (Machine English translation, page 10, lines 18-31).
However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the measuring of the static tilt is by performing a defocus curve test on the adjustable camera module and (e) measuring an adjusted defocus curve, wherein if the defocus curve is measured after adjustment, and it indicates that the static tilt amount is within an acceptable error range, then the static adjusting electric quantity required by each of the adjustment coils is burned; and if a position difference exceeds an acceptable error range, then the steps (b), (c) and (d) are repeated as claimed.

Regarding claim 24, the main reason for indication of allowance is because in the prior art of record, Topliss (US 2014/0009631 A1) discloses an assembly test method for an adjustable camera module (Fig. 1), comprising: (A) assembling an optical lens sheet group (102), an adjustable actuator (100) and a photosensitive assembly (101) to form an adjustable camera module (See fig. 1); (B) measuring dynamic tilt amounts corresponding to the adjustable camera module at different focus positions (¶ 
Ueno (JP 2014052601 A) further teaches the concept of determining tilt between the optical lens sheet group and the photosensitive assembly and applying an electrostatic force read from a storage to compensate for the tilt (Machine English translation, page 10, lines 18-31).
However, the prior art of record fails to teach or reasonably suggest, including all the limitations of the present claim, that the adjusting electric quantity required by each of the adjustment coils corresponds to a focus position to the adjustable camera module and (E) measuring an adjusted dynamic tilt amount, and if the adjusted dynamic tilt amount is within an acceptable error range, burning the dynamic adjusting electric quantity required by each of the adjustment coils corresponding to the focus position; and if the adjusted dynamic tilt amount exceeds the acceptable error range, repeating the step (B) and the step (C) as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 18, 2022